FILED
                            NOT FOR PUBLICATION                             JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50558

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01441-VBF

  v.
                                                 MEMORANDUM *
JOSE PROSPERO FELIX ZEPEDA,

               Defendant - Appellant.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Jose Prospero Felix Zepeda appeals from the 168-month sentence imposed

following his guilty-plea conviction for conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 846, 841(a)(1). We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we dismiss based on the valid appeal

waiver.

      Zepeda contends that the district court failed to calculate the advisory

Guidelines’ range correctly and imposed a substantively unreasonable sentence.

We decline to reach this contention in light of the valid appeal waiver in Zepeda’s

plea agreement. See United States v. Bibler, 495 F.3d 621, 623-24 (9th Cir. 2007).

      Zepeda contends his appeal waiver is invalid for several reasons. First, he

contends that the Government breached the plea agreement. This contention is

belied by the record. Second, Zepeda contends that he did not knowingly and

voluntarily waive his right to appeal because he was not adequately informed of

the sentence he faced. The record indicates that the waiver was knowing and

voluntary and that Zepeda was adequately informed. See United States v. Nguyen,

235 F.3d 1179, 1182-84 (9th Cir. 2000).

      Finally, Zepeda contends that he did not knowingly and voluntarily waive

his right to appeal because his trial counsel rendered ineffective assistance when

advising him to plead guilty. The record in this case is not sufficiently developed




                                          2                                      08-50558
to evaluate Zepeda’s ineffective assistance of counsel claim on direct appeal. See

United States v. Jeronimo, 398 F.3d 1149, 1155-56 (9th Cir. 2005).

      DISMISSED.




                                         3                                   08-50558